C. D. San Juan. Desahucio.
Mandamus. Visto el mandamiento y la opinión de la Corte de Circuito del Primer Circuito al mismo acompañada, únanse dichos documentos a los autos para que surtan en ellos sus efec-tos, y en su virtud se anula la resolución de febrero 15 de 1926 (35 D.P.R. 1054) desestimando la apelación interpuesta y se reinstala ésta para ser oída en sus méritos a cuyo fin, archivado como se encuentra el alegato de la parte apelante, se señaló el día 26 de enero actual a las 2 p. m. para la vista del recurso.